                          Case 2:21-mj-00463-VRG Document 2 Filed 03/17/21 Page 1 of 1


AO    442 (Rev. 11/11) Arrest Warrant
                                                                                                                  FILED
                                                                                                                      MAR    1   7 2021
                                              UNITED STATES DISTRICT COURTCLERK                                       U.S.   DISTRICT COURT
                                                                      for the                           WESTERN DIST                      TEXAS

                                                             Western District of Texas                                        DEUTY CLERK

                      United States of America
                                     V.

                                                                                 CaseNo.             -2      -   q(7 3/14-(
                         Sebastian TOVAR


                                                                        )

                                                                        )

                                  Defendant


                                                            ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)            Sebastian TOVAR
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              1    Superseding Indictment          Information        Superseding Information                Complaint
      Probation Violation Petition                 Supervised Release Violation Petition        Violation Notice             Order of the Court

This offense is briefly described as follows:
  It shall be unlawful to knowingly and intentionally, conspire, combine, and confederate to transport and move and attempt
  to transport and move aliens within the United States by means of transportation and oth4wise, while knowing and in
  reckless disregard of the fact that the aliens had come to, entered, and remained in thenited States, and during and in
  relation to such transportation, the Defendants' conduct resulted in the death of one orh'ore persons.




Date:            03/17/2021
                                                                                                      officer's signature

City and state:          Del Rio, Texas                                           Victor   Garc,  United States Magistrate
                                                                                                 Printed name and title


                                                                      Return
            This warrant was received on (date)          03/16/2021         and the person was arrested on       date,)   03/1 51?P21
at (city and state)     Del Rio, Texas


Date:       03/17/2021
                                                                                              Arresgojce(signa4re

                                                                                           Israel Borup, HSI Special Agent
                                                                                                  Printed name and title
